UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 o Transition report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number:333-63432 Atlantic Wine Agencies Inc. (Exact name of small business issuer as specified in its charter) Florida 65-1102237 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Mount Rosier Estate (Pty) Ltd. Farm 25 A-Sir Lowry’s Pass Village Somerset West, 7129 South Africa (Address of principal executive offices) (Zip Code) Issuer's telephone number: 011.27.218.581130 (Issuer's telephone number) Former Name, Address and Fiscal Year, If Changed Since Last Report Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o The number of shares of outstanding common stock of Atlantic Wine Agencies, Inc. (the “Company”), which is the only class of its common equity, on November 12, 2007, was 86,323,880. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Transitional Small Business Disclosure Format: Yes xNo o 1 Item 1. Financial Statements Description Page No. FINANCIAL INFORMATION: Financial Statements Consolidated Balance Sheets at September 30, 2007 (unaudited) and March 31, 2007 (audited) F-1 Consolidated Statement of Operations for the Three Months Ended September 30, 2007 and 2006 respectively (Unaudited) F-2 Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2007 and 2006 respectively (Unaudited) F-3 Notes to Consolidated Financial Statements (Unaudited) F-4 2 ITEM 1. FINANCIAL STATEMENTS ATLANTIC WINE AGENCIES, INC. and SUBSIDIARIES (Formerly New England Acquisitions, Inc.) CONSOLIDATED BALANCE SHEETS September 30, March 31, 2007 2007 (Unaudited) CURRENT ASSETS Cash $ 20 $ 341 Accounts receivable 84,169 37,875 Inventory 133,198 144,480 Prepaid expenses and other 13 Total Current Assets 217,387 182,709 OTHER ASSETS Property, plant and equipment, net 2,606,042 2,437,488 Trademark 1,286 1,207 Total Assets $ 2,824,715 $ 2,621,404 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Bank overdraft $ 605,762 $ 158,967 Loans from principal shareholders 1,259,863 1,259,863 Accounts payable 129,079 208,669 Accrued expenses 285,216 332,618 Loan payable to principal officer 135,320 135,320 Total Current Liabilities 2,415,240 2,095,437 STOCKHOLDERS’ EQUITY Common stock authorized 150,000,000 shares; $0.00001 par value; issued and outstanding 86,323,880 shares 868 868 Additional contributed capital 7,829,536 7,829,536 Accumulated deficit (8,007,849 ) (7,749,230 ) Accumulated other comprehensive income 586,920 444,793 Total Stockholders’ Equity 409,475 525,967 $ 2,824,715 $ 2,621,404 See accompanying notes to financial statements. F-1 ATLANTIC WINE AGENCIES, INC. and SUBSIDIARIES (Formerly New England Acquisitions, Inc.) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Six Months Ended September 30, September 30, 2007 2006 2007 2006 NET SALES $ 68,393 $ 44,640 $ 114,413 $ 100,599 COSTS AND EXPENSES Cost of goods sold 24,430 37,685 44,760 51,505 Selling, general and administrative 98,253 124,627 255,581 169,812 Depreciation and amortization 32,172 24,779 64,344 50,865 Interest expense 11,169 617 16,141 617 Total Costs and Expenses 166,024 187,708 380,826 272,799 OTHER INCOME Insurance claims 4,834 310 9,505 Other miscellaneous income 7,794 00 Total Other Income 4,834 310 7,794 9,505 NET LOSS (92,797 ) (142,758 ) (258,619 ) (162,695 ) NET LOSS PER SHARE, basic and diluted $ (0.01 ) $ (0.01 ) $ (0.01 ) $ (0.01 ) Weighted average number of common shares outstanding 86,323,880 86,323,880 86,323,880 86,323,880 See accompanying notes to financial statements. F-2 ATLANTIC WINE AGENCIES, INC. and SUBSIDIARIES (Formerly New England Acquisitions, Inc.) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for period $ (258,619 ) $ (162,695 ) Non-cash item included in net loss: Depreciation and amortization 64,344 50,865 Provision for Doubtful Accounts 75,600 Changes in operating assets and liabilities: Accounts receivable (46,294 ) 237,014 Inventory 11,282 (274,623 ) Prepaid expense and other 13 606 Accounts payable (79,590 ) (70,208 ) Accrued expenses (47,402 ) 7,601 Accrued payroll taxes (25,207 ) Net Cash Used In Operating Activities (356,266 ) (161,047 ) CASH FLOWS FROM FINANCING ACTIVITIES Bank overdraft 446,795 Loan from principal shareholders (2,200 ) Due to factoring agent (99,595 ) Net Cash Used In Financing Activities 446,795 (101,795 ) CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures (42,494 ) Disposal of fixed assets 191,316 Net Cash Provided by (Used in) Investing Activities (42,494 ) 191,316 EFFECT OF EXCHANGE RATE CHANGESON CASH (48,356 ) 7,323 NET DECREASE IN CASH (321 ) (64,203 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 341 78,145 CASH AT END OF PERIOD $ 20 $ 13,942 See accompanying notes to financial statements. F-3 ATLANTIC WINE AGENCIES, INC. and SUBSIDIARIES (Formerly New England Acquisitions, Inc.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTE A - BASIS OF PRESENTATION The accompanying condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary in order to make the financial statements not misleading have been included.Results for the six months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending March 31, 2008.For further information, refer to the financial statements and footnotes thereto included in the Atlantic Wine Agencies, Inc., formerly New England Acquisitions, Inc., annual report on Form 10-KSB for the year ended March 31, 2007. NOTE B - GOING CONCERN As indicated in the accompanying financial statements, the Company has an Accumulated deficit of $8,007,849. Management’s plans include the raising of capital through the equity markets to fund future operations and the generating of revenue through its business. Failure to raise adequate capital and generate adequate sales revenues could result in the Company having to curtail or cease operations.Additionally, even if the Company does raise sufficient capital to support its operating expenses and generate adequate revenues, there can be no assurances that the revenue will be sufficient to enable it to develop business to a level where it will generate profits and cash flows from operations. These matters raise substantial doubt about the Company’s ability to continue as a going concern.However, the accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of the recorded assets or the classification of the liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE C - OVERDRAFT FACILITY On April 17, 2007, the Company entered into an additional overdraft facility arrangement with ABSA,a South African Bank for R 7,000,000 (U.S. $1,000,000).The loan is secured by the assets of the South African Winery and bears interest at the South African prime rate 12.5% per annum.The balance at September 30, 2007 is $605,762. F-4 Item 2. Management’s Discussion and Analysis or Plan of Operation On October 13, 2006, we entered into an agreement with Auction Alliance, a South African auction firm, to sell our Myrtle Grove Property and Estates, subject to the minimum reserve being met. Assets including land, vineyards, winery equipment and stock were included in the auction sale. The initiation of the auction process resulted from the conclusions that (i) after expending considerable resources and efforts in developing our business and building world class wine brands from South Africa, significantly more capital is necessary to further grow the business which are unable to procure on commercially acceptable terms, (ii) The ZAR (South African Rand) has shown considerable volatility related to uncertainty regarding future political situation and (iii) the best time to maximize our South African property and operations is by selling through the public auction process locally in South Africa prior to the growing season in the southern hemisphere. We failed to agree to the terms to sell our assets in the auction process and thus continue operating our winery business.However, we will continue to seek alternative business operations and any transaction that would involve the sale of most or all of our assets.If and when such sale has been completed, we will seek to use the proceeds from such sale, after satisfying our current liabilities, to develop or acquire a business or businesses which we believe will best serve the long term interests of our shareholders. Such businesses may or may not be related to the wine industry. RESULTS OF OPERATIONS Operating costs for the three-months ended September 30, 2007 aggregated $166,024 or $(0.01) per share as compared to 187,091 or $(0.01) per share for the three-months September 30, 2006. LIQUIDITY AND CAPITAL RESOURCES For the three-months ended September 30, 2007 net cash used to fund operating activities aggregated $(356,266), net cash utilized by investing activities aggregated $(42,494) and net cash provided by financing activities aggregated $446,795.By way of comparison, for the three months ended September 30, 2006,net cash used to fund operating activities aggregated $(161,047), net cash utilized by investing activities aggregated $191,316 and net cash provided by financing activities aggregated $(101,795). CRITICAL ACCOUNTING POLICIES AND ESTIMATES The Company's discussion and analysis of its financial condition and results of operations are based upon its financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, the Company evaluates its estimates, including those related to bad debts, income taxes and contingencies and litigation. The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In June2006, the Financial Accounting Standards Board (“FASB”)issued Interpretation 48, “Accounting for Income Tax Uncertainties” (“FIN 48”). FIN 48 defines the threshold for recognizing the benefits of tax return positions in the financial statements as “more-likely-than-not” to be sustained by the taxing authority. Recently issued literature also provides guidance on the derecognition, measurement and classification of income tax uncertainties, along with any related interest and penalties. FIN 48 also includes guidance concerning accounting for income tax uncertainties in interim periods and increases the level of disclosures associated with any recorded income tax uncertainties. FIN 48 is effective for fiscal years beginning after December15, 2006.The Company expects to adopt the provisions of FIN 48 beginning in the first quarter of 2007.The Company is currently in the process of determining the impact, if any, of adopting the provisions of FIN 48 on its financial position, results of operations and liquidity. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements,” which defines fair value, establishes a framework for measuring fair value under other accounting pronouncements that permit or require fair value measurements, changes the methods used to measure fair value and expands disclosures about fair value measurements. In particular, disclosures are required to provide information on the extent to which fair value is used to measure assets and liabilities; the inputs used to develop measurements; and the effect of certain of the measurements on earnings (or changes in net assets). SFAS No. 157 is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Early adoption, as of the beginning of an entity’s fiscal year, is also permitted, provided interim financial statements have not yet been issued.The Company is currently evaluating the potential impact, if any, that the adoption of SFAS No. 157 will have on its consolidated financial statements. In September 2006, the Securities and Exchange Commission issued Staff Accounting Bulletin No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements” (“SAB No. 108”). SAB No. 108 provides guidance on how prior year misstatements should be considered when quantifying misstatements in the current year financial statements. SAB No. 108 requires registrants to quantify misstatements using both a balance sheet and an income statement approach and evaluate whether either approach results in quantifying a misstatement that, when all relevant quantitative and qualitative factors are considered, is material. SAB No. 108 does not change the guidance in SAB No. 99, “Materiality,” when evaluating the materiality of misstatements. SAB No. 108 is effective for fiscal years ending after November 15, 2006. Upon initial application, SAB No. 108 permits a one-time cumulative effect adjustment to beginning retained earnings. The Company adopted SAB No. 108 for the fiscal year ended March 31, 2007.Adoption of SAB No. 108 did not have a material impact on the consolidated financial statements. In February 2007, the FASB issued SFAS No.159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS159”).SFAS159 allows entities to measure at fair value many financial instruments and certain other assets and liabilities that are not otherwise required to be measured at fair value. SFAS159 is effective for fiscal years beginning after November15, 2007. The Company has not determined what impact, if any, that adoption will have on our results of operations, cash flows or financial position. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The Company’s discussion and analysis of its financial condition and results of operations are based upon the its financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.On an on-going basis, the Company evaluates its estimates, including those related to bad debts, income taxes and contingencies and litigation.The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. Item 3.Controls and Procedures. Our principal executive officer and principal financial officer have evaluated the effectiveness of our disclosure controls and procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) as of a date within 90 days prior to the filing date of this quarterly report and have concluded that our disclosure controls and procedures are adequate. There were no significant changes in our internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. 3 PART II Item 1. Legal Proceedings None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None Item 3. Defaults Upon Senior Securities None Item 4. Submission of Matters to a Vote of Security Holders None Item 5. Other Information None Item 6. Exhibits Exhibit 31.1 Certification of Chief Executive Officer Exhibit 31.2 Certification of Chief Financial Officer (1) Exhibit 32.1 Certification of Chief Executive Officer Exhibit 32.2 Certification of Chief Financial Officer (2) (1) Included in Exhibit 31.1 (2) Included in Exhibit 32.1 4 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ATLANTIC WINE AGENCIES INC. Date: November 13, 2007 By: /s/Adam Mauerberger Adam Mauerberger President, Chief Financial Officer and Chairman of the Board 5
